Exhibit 10.1

ALLIANT ENERGY DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2011)



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE 1 BACKGROUND      1    ARTICLE 2 DEFINITIONS      1   

2.1

  Account      1   

2.2

  Affiliate      1   

2.3

  Beneficiary      1   

2.4

  Code      1   

2.5

  Company      1   

2.6

  Company Stock      2   

2.7

  Compensation      2   

2.8

  Deferred Compensation Balance      2   

2.9

  Deferrals      2   

2.10

  Eligible Employee/Director      2   

2.11

  Employer      2   

2.12

  Employer Contributions      2   

2.13

  ERISA      2   

2.14

  Exchange Act      2   

2.15

  Investment Account      2   

2.16

  Mutual Fund      2   

2.17

  Participant      2   

2.18

  Plan      2   

2.19

  Plan Year      2   

2.20

  Plan Administrator      3   

2.21

  Prior Plans      3   

2.22

  Retirement      3   

2.23

  Savings Plan      3   

2.24

  Separation from Service      3   

2.25

  Share Value      4   

2.26

  Unforeseeable Emergency      4   

ARTICLE 3 ADMINISTRATION

     4   

3.1

  Powers and Duties      4   

3.2

  Delegation      5   

ARTICLE 4 DEFERRED COMPENSATION

     5   

4.1

  Participant Deferrals      5   

4.2

  Employer Contributions      6   

4.3

  Deferred Compensation Accounts      7   

ARTICLE 5 PAYMENT OF DEFERRED COMPENSATION

     9   

5.1

  Payment of Deferred Compensation Balance      9   

5.2

  Commencement of Payments      9   

5.3

  Method of Payment      10   

 

-i-



--------------------------------------------------------------------------------

5.4

  Amount of Payments      10   

5.5

  Form of Payments      10   

5.6

  Participant Elections      10   

5.7

  Distribution in the Event of an Unforeseeable Emergency      11   

5.8

  Facility of Payment      11   

5.9

  Pre-December 31, 2007 Distribution Election      11    ARTICLE 6 CLAIMS
PROCEDURE      12   

6.1

  Decisions on Claims      12   

6.2

  Review of Denied Claims      12    ARTICLE 7 FUNDING      12    ARTICLE 8
AMENDMENT AND TERMINATION      13    ARTICLE 9 GENERAL PROVISIONS      13   

9.1

  Status of Participants      13   

9.2

  No Guaranty of Employment      13   

9.3

  Delegation of Authority      13   

9.4

  Legal Actions      13   

9.5

  Applicable Law      13   

9.6

  Rules of Construction      13   

9.7

  Expenses of Administration      14   

9.8

  Indemnification      14   

9.9

  Additional Provisions under Section 409A and Other Laws      14   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 1

BACKGROUND

Alliant Energy Corporate Services, Inc. and/or related entities in the
controlled group of entities of Alliant Energy Corporation have heretofore
maintained various nonqualified deferred compensation plans for the benefit of
key employees and/or non-employee directors, including but not limited to the
Alliant Energy Key Employee Deferred Compensation Plan, the Alliant Energy
Corporation Deferred Compensation Plan for Directors, the Wisconsin Power &
Light Company Deferred Compensation Plan I, and the Wisconsin Power & Light
Company Deferred Compensation Plan II. By actions of (i) the Compensation and
Personnel Committee of the Board of Directors of Alliant Energy Corporation with
respect to the Alliant Energy Employee Deferred Compensation Plan and the
Wisconsin Power & Light Deferred Compensation Plan I and the Wisconsin Power &
Light Deferred Compensation Plan II, and (ii) the Nominating and Governance
Committee of the Board of Directors of Alliant Energy Corporation with respect
to the Alliant Energy Corporation Deferred Compensation Plan for Directors, such
plans were merged effective January 1, 2008 into the Alliant Energy Deferred
Compensation Plan as set forth herein

ARTICLE 2

DEFINITIONS

When the following words or phrases are used herein, they shall have the
meanings set forth below unless otherwise specifically provided:

2.1 Account. An account which has been established for a Participant pursuant to
Section 4.3. Each such account shall include one or more sub-accounts for the
Investment Accounts.

2.2 Affiliate. A business organization that is under common control with the
Company, as determined under Sections 414(b) and (c) of the Code.

2.3 Beneficiary. The person or persons (including a trustee or trustees)
designated as a Participant’s Beneficiary in the last written instrument signed
by the Participant for the purposes of this Plan and received by the Plan
Administrator prior to the Participant’s death. If no such person has been
designated, the Participant’s Beneficiary shall be the person or persons who
constitute the Participant’s beneficiary for the purposes of the Savings Plan or
if no such person, the Participant’s surviving spouse, or if none, the
Participant’s estate. Valid beneficiary designations made for the Prior Plans
shall be considered hereunder.

2.4 Code. The Internal Revenue Code of 1986, as from time to time amended.

2.5 Company. Alliant Energy Corporate Services, Inc., and any successor or
successors thereto.

 

-1-



--------------------------------------------------------------------------------

2.6 Company Stock. The Common Stock, $.01 par value, of Alliant Energy
Corporation, as such stock may be reclassified, converted, or exchanged by
reorganization, merger, or otherwise.

2.7 Compensation. An employee Participant’s base salary and any annual
short-term cash incentive compensation from the Participant’s Employer and a
non-employee Participant’s annual retainer and committee fees as a member of the
Board of Directors of an Employer.

2.8 Deferred Compensation Balance. The balance from time to time credited to a
Participant’s Accounts.

2.9 Deferrals. A Participant’s deferred Compensation and Employer Contributions.

2.10 Eligible Employee/Director. There are two groups of Eligible Employee/
Directors:

(a) An employee of an Employer who is a member of a select group of management
or highly compensated employees within the meaning of Section 201(2) of ERISA,
who has the title of “director” or higher, and who has been designated by the
Chief Executive Officer of the Company as being eligible to participate in the
Plan; and

(b) A non-employee member of the Board of Directors of Alliant Energy
Corporation.

2.11 Employer. The Company, Alliant Energy Corporation, and each Affiliate of
the Company with at least one employee who is an Eligible Employee/Director.

2.12 Employer Contributions. The amount specified for a Participant in
Section 4.2.

2.13 ERISA. The Employee Retirement Income Security Act of 1974, as from time to
time amended.

2.14 Exchange Act. The Securities Exchange Act of 1934, as from time to time
amended.

2.15 Investment Account. The Company Stock Account, the Interest Account, and/or
the Mutual Fund Accounts described in Section 4.3.

2.16 Mutual Fund. Any of the hypothetical mutual funds or other investment
vehicles established by the Plan Administrator pursuant to Section 4.3.

2.17 Participant. An Eligible Employee/Director for whom an Account has been
established pursuant to Section 4.3.

2.18 Plan. The Alliant Energy Deferred Compensation Plan, as set forth herein,
and as from time to time amended.

2.19 Plan Year. The 12 consecutive month period ending on each December 31.

 

-2-



--------------------------------------------------------------------------------

2.20 Plan Administrator. The Compensation and Personnel Committee of the Board
of Directors of Alliant Energy Corporation.

2.21 Prior Plans. One or all of the following as in effect prior to January 1,
2008: Alliant Energy Key Employee Deferred Compensation Plan, the Alliant Energy
Corporation Deferred Compensation Plan for Directors, the Wisconsin Power &
Light Company Deferred Compensation Plan I, and the Wisconsin Power & Light
Company Deferred Compensation Plan II.

2.22 Retirement. For an employee Participant, “Retirement” means a Separation
from Service at or after age 55. For a director Participant, “Retirement” means
any Separation from Service other than by reason of death.

2.23 Savings Plan. The Alliant Energy Corporation 401(k) Savings Plan.

2.24 Separation from Service. With respect to the term “Separation from
Service”:

(a) Separation from Service means an employee Participant’s termination of
employment or a non-employee director Participant’s termination of membership on
the Board of Directors of Alliant Energy Corporation or, if the Participant
continues to provide services following such termination, such later date as is
considered a separation from service from the Company and its 409A affiliates
within the meaning of Section 409A of the Code. Specifically, if a Participant
continues to provide services to the Company or a 409A affiliate in a different
capacity (i.e., a former employee becomes a director or an independent
contractor or a former director becomes an employee or an independent
contractor), such shift in status is not automatically a Separation from
Service, subject to Treas. Reg. section 1.409A-1(h)(5) among other provisions.

(b) For purposes of the Plan, an employee Participant’s termination of
employment shall occur when the Company and the Participant reasonably
anticipate that no further services will be performed by the Participant for the
Company and its 409A affiliates (whether as an employee, a director or an
independent contractor) or that the level of bona fide services the Participant
will perform after such date will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Participant (whether as
an employee, director or independent contractor) for the Company and its 409A
affiliates over the immediately preceding 36-month period (or such lesser period
of services). Notwithstanding the foregoing, if an employee Participant takes a
leave of absence for purposes of military leave, sick leave or other bona fide
leave of absence, the Participant will not be deemed to have incurred a
termination of employment for the first 6 months of the leave of absence, or if
longer, for so long as the Participant’s right to reemployment is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than 6 months,
where such impairment causes the Participant to be unable to perform the duties
of his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing a
termination of employment.

 

-3-



--------------------------------------------------------------------------------

(c) For purposes of the Plan, a non-employee director Participant’s termination
of membership shall occur on the date the Participant ceases to be member of the
Board of Directors if such date constitutes a good-faith and complete
termination of the relationship. There is not a termination if the Company
anticipates a renewal of the Board membership or the director Participant
becoming an employee or an independent contractor of the Company or a 409A
affiliate.

(d) For purposes of the Plan, the term “409A affiliate” means each entity that
is required to be included in the Company’s controlled group of corporations
within the meaning of Section 414(b) of the Code, or that is under common
control with the Company within the meaning of Section 414(c) of the Code,
provided, however, that the phrase “at least 50 percent” shall be used in place
of the phrase “at least 80 percent” each place it appears therein or in the
regulations thereunder.

2.25 Share Value. With respect to Company Stock, Share Value means the price at
which a share of Company Stock is deemed to have been purchased for a
Participant’s Account pursuant to Section 4.3(d). If shares of Company Stock are
actually purchased on any date for the purposes of the Plan, such purchases are
made in the open market. The Share Value on such date will be price of the
shares that are purchased for the Plan on such date. In all other cases, Share
Value will be the closing price of shares of Company Stock as reported for the
applicable date on the New York Stock Exchange. With respect to the Mutual Fund
Accounts, Share Value means the price at which a share of the applicable Mutual
Fund is deemed to have been purchased for a Participant’s Account pursuant to
Section 4.3(f). Such price shall be the price that would have been paid or
received if such shares had been purchased or sold on the applicable date.

2.26 Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant resulting from any of the following, as determined
by the Plan Administrator based on all of the relevant facts and circumstances:

(a) an illness or accident of the Participant, his or her Beneficiary, spouse or
dependent (as defined in Section 152 of the Code without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B) thereof);

(b) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or

(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

ARTICLE 3

ADMINISTRATION

3.1 Powers and Duties. Full power and authority to construe, interpret, and
administer this Plan is vested in the Plan Administrator. In particular, the
Plan Administrator shall make each determination provided for in this Plan and
may adopt such rules, regulations, and procedures, as it deems necessary or
desirable to the efficient administration of the Plan.

 

-4-



--------------------------------------------------------------------------------

The Plan Administrator’s determinations need not be uniform, and may be made by
it selectively among persons who may be eligible to participate in the Plan. The
Plan Administrator shall have sole and exclusive discretion in the exercise of
its powers and duties hereunder, and all determinations made by the Plan
Administrator shall be final, conclusive, and binding unless they are found by a
court of competent jurisdiction to have been arbitrary and capricious.

3.2 Delegation. The Plan Administrator may delegate part or all of its duties to
any person or persons, and may from time to time revoke such authority and
delegate it to another person or persons. Each such delegation to a person who
is not an employee of the Company or an Affiliate will be in writing, and a copy
will be furnished to the person to whom the duty is delegated, who will file a
written acceptance with the Plan Administrator. Any delegate’s duty will
terminate upon revocation of such authority by the Plan Administrator, upon
withdrawal of such person’s acceptance or, in the case of a delegate who is an
employee of the Company or an Affiliate, upon the termination of such
employment. Any person to whom administrative duties are delegated may, unless
the delegation provides otherwise, similarly delegate part or all of such duties
to another person.

ARTICLE 4

DEFERRED COMPENSATION

4.1 Participant Deferrals. An Eligible Employee/Director may elect to defer up
to 100% of his or her Compensation for any Plan Year. An election to defer
Compensation shall be made prior to the first day of the Plan Year to which it
will apply and it shall be subject to the following requirements:

(a) For a Participant who is an employee of an Employer, the election may defer
a percentage of the Participant’s base salary, and/or a percentage of the
Participant’s annual short-term cash incentive compensation. Amounts deferred
from a Participant’s base salary shall reduce the Participant’s base salary in
equal installments for each pay period during the Plan Year (or portion thereof)
to which the election applies. Amounts deferred from a Participant’s annual
short-term cash incentive compensation shall reduce the Participant’s incentive
compensation that is earned (not paid) during the Plan Year on the date such
annual short-term cash incentive compensation would otherwise be paid to the
Participant. In addition, a Participant may elect that the Participant’s
aggregate deferrals of base salary and annual short-term cash incentive
compensation shall be at least sufficient so that the non-deferred salary and
annual short-term cash incentive compensation for the Plan Year does not exceed
$1,000,000. For a Participant who is a non-employee member of the Board of
Directors of Alliant Energy Corporation, the election may defer a percentage of
the Participant’s retainer and committee fees.

(b) The election shall be irrevocable with respect to all Compensation payable
for services performed by the Participant during the Plan Year for which the
election is made, except that (i) a Participant may terminate an election to
defer Compensation if the Plan Administrator determines that the termination is
necessary as a result of an Unforeseeable Emergency and (ii) an election to
defer Compensation shall be terminated and no future deferrals shall be
permitted for the minimum required 6-month period if the

 

-5-



--------------------------------------------------------------------------------

Participant receives a hardship distribution under the Savings Plan. Deferrals
may be resumed only for a calendar year beginning after the year in which the
minimum suspension period ends.

4.2 Employer Contributions. By January 31, 2008 each Employer shall credit to
the Account of each Participant who is employed by that Employer an Employer
Contribution in an amount equal to 50% of (a), minus (b), where:

(a) is the lesser of:

(i) the sum of the amounts (if any) contributed by the Participant to the
Savings Plan during 2007 which were eligible for matching contributions under
the Savings Plan, plus the amounts deferred by the Participant during 2007
pursuant to Section 4.1; or

(ii) 6% of the Participant’s base salary for 2007; and

(b) is the amount of any matching contributions that were made to the Savings
Plan on behalf of the Participant for 2007.

For Compensation in Plan Years 2008 and thereafter, each Employer shall credit
to the Account of each Participant who is employed by that Employer an Employer
Contribution in an amount equal to 50% of (c), minus (d), where:

(c) equals the lesser of (i) 8% of base salary for the Plan Year (except that
for the Employer Contribution to be made in early 2009 based on 2008
Compensation, for a Participant covered by Schedule E of the Savings Plan, such
amount shall be the sum of 6% of base salary for the period January 1 through
July 31, 2008 plus 8% of base salary for August 1 through December 31, 2008), or
(ii) the sum of the Participant’s Deferred Cash Contributions to the Savings
Plan for the Plan Year plus the amount of base salary that the Participant
defers under the Plan for the Plan Year; and

(d) equals the amount of Company Matching Contributions under the Savings Plan
on behalf of the Participant for the Plan Year.

Notwithstanding the foregoing, a Participant shall not receive an Employer
Contribution for any Plan Year unless (i) the Participant makes the maximum
permitted deferrals to the Savings Plan for such Plan Year, (ii) the Participant
defers some base salary for the Plan Year pursuant to Section 4.1 (although in
2007 any Compensation is sufficient for the January 2008 match), and
(iii) (A) the Participant is employed by an Employer or an Affiliate on the last
day of the Plan Year; or (B) the Participant’s employment terminated during the
Plan Year by reason of the Participant’s Retirement or death. A Participant who
is a non-employee member of the Board of Directors of Alliant Energy Corporation
is not eligible for an Employer Contribution.

 

-6-



--------------------------------------------------------------------------------

4.3 Deferred Compensation Accounts. The Plan Administrator shall establish one
or more Accounts in the name of each Participant to record the Deferred
Compensation Balance payable to the Participant. Such Accounts shall be for
bookkeeping purposes only, and shall not be deemed to create a fund or trust for
the benefit of the Participant. Each Participant’s Accounts shall be
established, maintained, and periodically adjusted as follows:

(a) Credits. The Plan Administrator shall credit the following amounts to a
Participant’s Account:

(i) Amounts deferred by a Participant pursuant to Section 4.1 shall be credited
to the Participant’s Account as of the dates on which they are applied to reduce
the Participant’s Compensation.

(ii) Employer Contributions shall be credited to the Participant’s Account no
later than the end of the first quarter following the end of the applicable Plan
Year; provided, however, that the Employer Contribution in January 2008 based on
2007 Compensation shall be adjusted to reflect the value as if the match had
been credited as of July 1, 2007 and invested in the applicable Investment
Account as elected by the Participant for 2007 Deferrals and as such Investment
Account existed in 2007.

(b) Charges. The Plan Administrator shall charge to the Participant’s Account
the amount of any payments made to or on behalf of the Participant as of the
dates on which such payments are made.

(c) Participant Elections. When a Participant makes an initial election to defer
Compensation pursuant to Section 4.1, the Participant must elect to have the
deferred Compensation credited to one or more Investment Accounts in such
proportions as the Participant shall elect. In accordance with rules prescribed
by the Plan Administrator, throughout the Plan Year, each Participant may
designate in writing how Deferrals are credited among the Investment Accounts. A
Participant’s investment election shall become effective for Deferrals beginning
with the first payroll period occurring on or after the date on which the
election is received and processed by the Plan Administrator, and shall remain
in effect for all future Deferrals unless and until modified by a subsequent
election that becomes effective in accordance with this Section 4.3(c). When
selecting more than one Investment Account, the Participant shall designate, in
whole multiples of 1% or such other percentage determined by the Plan
Administrator, the percentage to be credited to each of the available Investment
Accounts.

(d) Company Stock Account. A Participant’s Company Stock Account shall be
maintained and adjusted as follows:

(i) Except as provided in (v) below, Deferrals that are allocated to a
Participant’s Company Stock Account shall be deemed to have been invested in
whole and fractional shares of Company Stock as soon as administratively
feasible following the date on which the Deferrals are credited to the
Participant’s Account, at a price equal to the Share Value on such investment
date.

(ii) A Participant’s Company Stock Account shall be credited with the amount of
any dividends that would have been paid to the Participant if the Participant
had owned the shares of Company Stock that are credited to his or her

 

-7-



--------------------------------------------------------------------------------

Account when the dividends are paid. Except as provided in (v) below, amounts so
credited shall be deemed to have been invested in additional shares of Company
Stock as soon as administratively feasible following the date on which the
dividends are credited to the Participant’s Account, at a price equal to the
Share Value on such investment date.

(iii) A Participant’s Company Stock Account shall be equitably adjusted to
reflect any change in the outstanding Company Stock by reason of any stock
dividend, stock split, recapitalization, merger, consolidation, combination or
exchange of shares, or any similar corporate change.

(iv) Except as provided in (v) below, the balance credited to a Participant’s
Company Stock Account as of any date shall be the number of whole and fractional
shares of Company Stock that are deemed to be held by the Participant’s Account
on such date.

(v) Notwithstanding the foregoing provisions, for administrative convenience the
Plan Administrator may deem a portion of a Participant’s Company Stock Account
to be held in uninvested cash in lieu of part or all of the fractional share of
Company Stock that would otherwise be applicable hereunder.

(e) Interest Account. As of the end of each business day, the average of the
balances credited to the Participant’s Interest Account (with each such business
day’s balance being reduced prior to the calculation of such average to reflect
any distribution during such period) shall be credited with a daily interest
factor based on a quarterly rate. The applicable annual interest rate used to
determine the quarterly rate shall be the 10-year Treasury Bond rate plus 1.50%
as established by the Federal Reserve. The balance credited to a Participant’s
Interest Account as of any date shall be the accumulated Deferrals and interest
that are credited to such Account as of such date.

(f) Mutual Fund Accounts. A Participant may have one or more Mutual Fund
Accounts, which shall be maintained and adjusted as follows:

(i) A Participant will have separate Mutual Fund Accounts for each Mutual Fund
selected pursuant to Sections 4.3(c) or (g). Except as provided in (v) below,
Deferrals that are allocated to a Participant’s Mutual Fund Accounts shall be
deemed to have been invested in whole and fractional shares of the applicable
Mutual Funds selected from time to time by the Plan Administrator, as of the
date on which the Deferrals are credited to the Participant’s Account, at a
price equal to the Share Value on such date.

(ii) A Participant’s Mutual Fund Accounts shall be credited with the amount of
any distributions that would have been paid to the Participant if the
Participant had owned the shares of the applicable Mutual Funds that are
credited to his or her Account when such distributions are paid. Except as
provided in (v) below, amounts so credited shall be deemed to have been invested
in additional shares of the applicable Mutual Funds on the date on which such
distributions are credited to the Participant’s Account, at a price equal to the
Share Value on such date.

 

-8-



--------------------------------------------------------------------------------

(iii) A Participant’s Mutual Fund Accounts shall be equitably adjusted to
reflect any change in the outstanding shares of the applicable Mutual Funds by
reason of any stock dividend, stock split, recapitalization, merger,
consolidation, combination or exchange of shares, or any similar corporate
change.

(iv) Except as provided in (v) below, the balance credited to a Participant’s
Mutual Fund Accounts as of any date shall be the number of whole and fractional
shares of the applicable Mutual Funds that are deemed to be held by the
Participant’s Account on such date.

(v) Notwithstanding the foregoing provisions, for administrative convenience the
Plan Administrator may deem a portion of a Participant’s Mutual Fund Accounts to
be held in uninvested cash in lieu of part or all of the fractional share that
would otherwise be applicable hereunder.

(g) Reallocation of Accounts. Subject to the restriction in Section 4.3(h), in
accordance with rules prescribed by the Plan Administrator (which may include
limitations on the timing or frequency of reallocation transactions initiated by
some or all Participants), each Participant may elect to reallocate his or her
account among the available Investment Accounts. When selecting more than one
Investment Account, the Participant shall designate, in whole multiples of 1% or
such other percentage determined by the Plan Administrator, the percentage of
his or her available Account that is deemed to be invested in each available
Investment Account after the investment reallocation is given effect.

(h) Company Stock Account Restriction. Investments in the Company Stock Account
are irrevocable. A Participant may decrease or eliminate future Deferrals to be
invested in the Company Stock Account, but no reallocation out of the Company
Stock Account is permitted.

ARTICLE 5

PAYMENT OF DEFERRED COMPENSATION

5.1 Payment of Deferred Compensation Balance. In the event of a payment for a
reason other than the Participant’s death, the applicable benefit shall be paid
to the Participant. In the event of a Participant’s death, the applicable
benefit shall be paid to the Participant’s Beneficiary.

5.2 Commencement of Payments. Except as otherwise provided herein, payment of a
Participant’s Deferred Compensation Balance shall commence as follows:

(a) Death. In the case of a Participant’ death prior to the commencement of
installment payments, payment shall commence within 60 days after the date of
the Participant’s death.

 

-9-



--------------------------------------------------------------------------------

(b) Other Separation from Service. In the case of a Participant’s Separation
from Service for reasons other than the Participant’s death, payment shall
commence 6 months after the date of the Participant’s Separation from Service.
The only exception shall be in the event of the Participant’s death after the
Separation from Service, in which event payment shall commence as of the earlier
of Sections 5.2(a) or (b).

5.3 Method of Payment. Payments due by reason of a Participant’s death or
Retirement shall be made in a lump sum or in up to ten annual installments, as
elected by the Participant pursuant to Section 5.6. Payments due by reason of a
Participant’s Separation from Service for reasons other than a Participant’s
death or Retirement shall be made in a lump sum; this is applicable even if the
Participant dies after the Separation from Service but prior to the lump sum
payment date.

5.4 Amount of Payments. The amount of a lump sum payment shall be equal to the
Participant’s Deferred Compensation Balance as of the date of the payment. The
amount of an installment payment shall be equal to the Participant’s Deferred
Compensation Balance as of the date of the payment, divided by the number of
installments (including the current installment) remaining to be paid. The first
annual installment will be paid on the date as of which payment of the
Participant’s Deferred Compensation Balance is scheduled to commence. Each
annual installment after the first shall be paid in the January after the
calendar year in which the previous installment was paid.

5.5 Form of Payments. Payments that are due from a Participant’s Company Stock
Account shall be made in whole shares of Company Stock, plus cash in an amount
equal to the Share Value of any fractional shares. Payments that are due from a
Participant’s Interest Account and Mutual Fund Accounts shall be made in cash.

5.6 Participant Elections.

(a) When an Eligible Employee/Director first becomes a Participant and makes the
initial election to defer Compensation pursuant to Section 4.1, the Participant
shall also make an election as to the method (lump sum or installments) in which
the Accounts will be paid following the Participant’s Separation from Service by
reason of death or Retirement. Subject to the right of the Participant to change
such election as to the form of payment pursuant to Sections 5.6(b) and (c),
such original election shall apply as applicable to the Participant’s Accounts
unless there is a valid change in such election pursuant to the following
sentence. A Participant may complete one or more new election in future years,
but such new election shall only apply to Deferrals and earnings thereon for
Plan Years after the effective date of such election and shall not apply to the
Participant’s existing Accounts.

(b) In November-December 2007, each Participant with an account in the Prior
Plans which is not already in pay status had the opportunity to make an
irrevocable election with respect to the manner of payment for their
December 31, 2007 Deferred Compensation Balance and any Employer Contribution
credited to their Accounts in January 2008 for 2007 in the event of a Separation
from Service by reason of death or Retirement. In the event such a Participant
not then in pay status failed to make an election, the default method shall be a
lump sum payment.

 

-10-



--------------------------------------------------------------------------------

(c) Notwithstanding the otherwise irrevocable elections made by Participants
pursuant to Sections 5.6(a) and/or (b), a Participant may change a prior
election as follows:

(i) The new election must be made at least 12 months prior to the Participant’s
Separation from Service, otherwise it is invalid.

(ii) If (i) is satisfied and payment is to be made on account of Retirement, the
time of commencement shall be deferred for 5 years from the date that would
otherwise have applied pursuant to the combination of Section 5.2(b) and any
earlier election by the Participant pursuant to this Section 5.6(c). If the
Participant’s death occurs during a 5-year deferral period, the remaining
portion of any 5-year deferral period shall be waived and payment commenced
pursuant to Section 5.2(a).

5.7 Distribution in the Event of an Unforeseeable Emergency. If requested by a
Participant prior to a Separation from Service and if the Plan Administrator
determines that an Unforeseeable Emergency has occurred, all or part of the
Participant’s Deferred Compensation Balance may be paid out to the Participant
in a lump sum. The amount to be distributed shall only be such amount as is
reasonably needed to alleviate the Participant’s Unforeseeable Emergency, and
may include an amount to cover any Federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause a
severe financial hardship and without regard to assets in a qualified employer
plan or to assets that may be available due to an unforeseeable emergency
provision in another nonqualified deferred compensation plan), or by cessation
of deferrals under the Plan.

5.8 Facility of Payment. An Employer may make payments due to a legally
incompetent person in such of the following ways as the Plan Administrator shall
determine:

(a) directly to such person;

(b) to the legal representative of such person; or

(c) to a near relative of such person to be used for the person’s benefit.

Any payment made in accordance with the provisions of this section shall be a
complete discharge of the Employer’s liability for the making of such payment.

5.9 Pre-December 31, 2007 Distribution Election. Pursuant to the transition
rules available under Section 409A of the Code, Participants in the Prior Plans
were offered the ability prior to December 31, 2007 to elect a lump sum
distribution of the Prior Plan accounts to be made in November-December 2008,
notwithstanding their continued service with the Employers

 

-11-



--------------------------------------------------------------------------------

and the general rules of the Plan. Any such elections were irrevocable and shall
be honored under the Plan. The amount of such distribution shall include the
December 31, 2007 balance, any January 2008 Employer Contributions, any deferral
of annual short-term cash incentive compensation paid in 2008 for the 2007 Plan
Year, and any investment earnings thereon through the date of distribution.

ARTICLE 6

CLAIMS PROCEDURE

6.1 Decisions on Claims. If a claim for benefits is denied, the Plan
Administrator shall furnish to the claimant within 60 days after its receipt of
the claim a written notice which:

(a) specifies the reasons for the denial;

(b) refers to the pertinent provisions of the Plan on which the denial is based;

(c) describes any additional material or information necessary for the
perfection of the claim and explains why such material or information is
necessary; and

(d) explains the claim review procedures.

6.2 Review of Denied Claims. Upon the written request of the claimant submitted
within 60 days after his or her receipt of such written notice, but in no event
more than 180 days after the latest date that the payment in dispute should have
been paid, the Plan Administrator shall afford the claimant a full and fair
review of the decision denying the claim and, if so requested, permit the
claimant to review any documents which are pertinent to the claim, permit the
claimant to submit issues and comments in writing, and afford the claimant an
opportunity to meet with appropriate representatives of the Plan Administrator
as a part of the review procedure. Within 60 days after its receipt of a request
for review (or within 120 days after such receipt if special circumstances, such
as the need to hold a hearing, require an extension of time) the Plan
Administrator shall notify the claimant in writing of its decision and the
reasons for its decision and shall refer the claimant to the provisions of the
Plan which form the basis for its decision.

ARTICLE 7

FUNDING

This Plan is intended to be “unfunded” for the purposes of the Code and Title I
of ERISA; however, nothing herein shall prevent an Employer, in its sole
discretion, from establishing a trust of the type commonly known as a “rabbi
trust” to assist it in meeting its obligations under the Plan.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 8

AMENDMENT AND TERMINATION

The Plan Administrator may amend or terminate this Plan at any time and for any
reason; provided, that no amendment or termination of the Plan shall alter a
Participant’s right to receive payment of amounts previously credited to the
Participant’s Account.

ARTICLE 9

GENERAL PROVISIONS

9.1 Status of Participants. Each Participant and Beneficiary shall be a general
unsecured creditor of his or her Employer with respect to amounts payable
hereunder, this Plan constituting a mere promise by the Employers to make
benefit payments in the future. A Participant’s or Beneficiary’s right to
receive payments under the Plan are not subject in any manner to anticipation,
alienation, sale, assignment, pledge, encumbrance, attachment, or garnishment by
the creditors of the Participant or the Participant’s Beneficiaries.

9.2 No Guaranty of Employment. The establishment of this Plan shall not give a
Participant any legal or equitable right to be continued in the employ of an
Employer, nor shall it interfere with an Employer’s right to terminate the
employment of any of its employees, with or without cause.

9.3 Delegation of Authority. Whenever, under the terms of this Plan, an Employer
is permitted or required to do or perform any act, it shall be done or performed
by the Board of Directors of the Employer, by any duly authorized committee
thereof, or by any officer of the Employer duly authorized by the articles of
incorporation, bylaws, or Board of Directors of the Employer.

9.4 Legal Actions. No Participant, Beneficiary, or other person having or
claiming to have an interest in this Plan shall be a necessary party to any
action or proceeding involving the Plan, and no such person shall be entitled to
any notice or process, except to the extent required by applicable law. Any
final judgment which is not appealed or appealable that may be entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have any interest in this Plan.

9.5 Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of Wisconsin, except to the extent the same are
preempted by ERISA or other federal law.

9.6 Rules of Construction. Wherever any words are used herein in the masculine
gender, they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply. Headings of
sections and subsections of this Plan are inserted for convenience of reference,
are not a part of this Plan, and are not to be considered in the construction
hereof. The words “hereof,” “herein,” “hereunder,” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, and not to any
particular provision or section.

 

-13-



--------------------------------------------------------------------------------

9.7 Expenses of Administration. All expenses and costs incurred in connection
with the administration or operation of the Plan shall be paid by the Employers
and/or any trust of the type described in Article 7.

9.8 Indemnification. Each Employer shall, to the extent permitted by its
articles of incorporation and bylaws, and by the laws of the state in which it
is incorporated, indemnify any employee or director of an Employer or an
Affiliate providing services to the Plan against any and all liabilities arising
by reason of any act or omission, made in good faith pursuant to the provisions
of the Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

9.9 Additional Provisions under Section 409A and Other Laws.

(a) If an amount or the value of a benefit under the Plan is required to be
included in a Participant’s or Beneficiary’s income prior to the date such
amount is actually distributed or benefit provided as a result of the failure of
the Plan (or any other arrangement required to be aggregated with the Plan under
Section 409A of the Code) to comply with Section 409A of the Code, then the
Participant shall receive a distribution, in a lump sum, within 90 days after
the date it is finally determined that the Plan fails to meet the requirements
of Section 409A of the Code; such distribution shall equal the amount required
to be included in the Participant’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.

(b) If any payment or the provision of any benefit required under the terms of
the Plan would jeopardize the ability of an Employer to continue as a going
concern, the Employer shall not be required to make such payment or provide such
benefit; rather, the payment or benefit shall be delayed until the first date
that making the payment or benefit does not jeopardize the ability of the
Employer to continue as a going concern.

(c) If any payment or benefit due pursuant to the Plan would violate the terms
of Section 16(b) of the Securities Exchange Act of 1934 or other Federal
securities laws, or any other applicable law, then the payment or the provision
of the benefit shall be delayed under the earliest date on which making such
payment or providing such benefit would not violate such law. In addition, the
Plan Administrator may restrict the transferability of any shares of Company
Stock that are distributed pursuant to the Plan, legend any certificate
evidencing any such shares, and place a stop order in respect of such shares, to
the extent it reasonably determines that such action is necessary to ensure
compliance with any applicable securities or exchange law, regulation, or other
requirement.

(d) The Company and the Participants intend the terms of the Plan to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of the Plan shall be interpreted
in a manner which avoids a violation of Section 409A of the Code.

 

-14-



--------------------------------------------------------------------------------

(e) By electing to contribute to the Plan, each Participant acknowledges that to
avoid an additional tax on payments that may be payable or benefits that may be
provided under the Plan and that constitute deferred compensation that is not
exempt from Section 409A of the Code, the Participant must make a reasonable,
good faith effort to collect any payment or benefit to which the Participant
believes the Participant is entitled hereunder no later than 90 days after the
latest date upon which the payment could have been made or benefit provided
under the Plan, and if not paid or provided, must take further enforcement
measures within 180 days after such latest date.

To record the restatement and merger of the Prior Plans in the form of the Plan
as set forth above, the undersigned has executed this document this      day of
December, 2010, for and on behalf of the Company.

 

ALLIANT ENERGY CORPORATE SERVICES, INC. By  

 

As its  

 

 

ATTEST:  

 

As its  

 

 

-15-